Appleton, O. J.
Nothing is better settled than that exceptions will not be sustained when it is apparent that the excepting party could not have been injured by the rulings to which exceptions are taken.
A witness was called, to whom the following questions were pi’oposed and the answers excluded. "Have you been arrested charged with theft ? Have you ever been arrested charged with any crime ? Have you ever been arrested charged with stealing ?”
Subsequently, during the progress of the trial, the witness was asked if he was " the same Frank R. Adams who was convicted in the municipal court of Portland, June 24, 1881, for larceny,” to which he answered "I was confined there.” He was then asked " are you the same one.?” to which he replied, "I suppose I am.”
It is immaterial to consider the propriety of the rulings first made inasmuch as the questions first proposed were all substantially answered without objection before the close of the trial.

Exceptions overruled.

Walton, Virgin, Peters, Libbey and Symonds, JJ., concurred.